UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 April 15, 2010 Date of Report (Date of earliest event reported) BLUE EARTH SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Nevada 333-140438 26-1909139 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 13511 Granville Ave , Clermont, FL 34711 (Address of principal executive office, including zip code) (352) 729-0150 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: r Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) r Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) r Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) r Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Blue Earth Solutions, Inc. Form 8-K Item 4.01Changes in Registrant’s Certifying Accountant On April 15, 2010, Blue Earth Solutions, Inc., a Nevada corporation (“we” or the “Company”) received a resignation letter from Cross, Fernandez & Riley, LLP (“CFR”), whereby CFR resigned as the Company’s principal independent accountant.CFR’s resignation is effective as of April 15, 2010. On December 23, 2009, the registrant engaged CFR as its independent accountant. During the two most recent fiscal years and the interim periods preceding the engagement, the registrant has not consulted CFR regarding any of the matters set forth in Item 304(a)(1)(v) of Regulation S-K. During the period from the date of the commencement of CFR’s engagement by the Company on December 23, 2009, through the date of resignation on April 15, 2010, there were no disagreements between the Company and CFR on any matters of accounting principles or practices, financial statement disclosure, or auditing scope or procedure. We provided CFR with a copy of this Current Report on Form 8-K prior to its filing with the Securities and Exchange Commission (the “SEC”) and requested that CFR furnish us with a letter addressed to the SEC stating whether it agrees with the statements made in this Current Report on Form 8-K, and if not, stating the respects in which it does not agree.The letter from CFR dated April 21, 2010 is filed as Exhibit 16.1 to this Current Report on Form 8-K. Item 9.01.Financial Statements and Exhibits Exhibit No. Description *16.1 Letter from Cross, Fernandez & Riley, LLP, dated April 21, 2010, referred to in Item 4.01. *Filed Herewith SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this Report to be signed in its behalf by the undersigned, thereunto duly authorized. BLUE EARTH SOLUTIONS, INC. Date April 21, 2010 By: /s/ Patricia Cohen Partricia Cohen, Chief Executive Officer
